 


 HR 263 ENR: To rename the Oyster Bay National Wildlife Refuge as the Congressman Lester Wolff Oyster Bay National Wildlife Refuge.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 263 
 
AN ACT 
To rename the Oyster Bay National Wildlife Refuge as the Congressman Lester Wolff Oyster Bay National Wildlife Refuge. 
 
 
1.FindingsThe Congress finds the following: (1)The Oyster Bay National Wildlife Refuge was created in 1968. It is located on the north shore of Long Island in eastern Nassau County, is the largest refuge in the Long Island National Wildlife Refuge Complex, and receives the most public use of all the refuges in the Complex.  
(2)The State of New York designated Oyster Bay a significant coastal fish and wildlife habitat. It is especially important for wintering waterfowl such as black duck, greater scaup, bufflehead, canvasback and long-tailed ducks. Management activities include wetland restoration and protection of the natural shoreline and vegetation.  (3)The refuge is unique in consisting solely of bay bottom and adjacent shoreline up to the mean high-tide mark. Ninety percent of New York’s commercial oyster harvest comes from the refuge. Visitors enjoy fishing, wildlife observation, photography and environmental education. The refuge is truly a national treasure.  
(4)Many visitors are unaware that were it not for the tireless work and advocacy of then-freshman Congressman Lester Wolff, this area would today be an 8.5-mile causeway and bridge across Long Island Sound between Oyster Bay and Rye, New York, connecting Nassau and Westchester Counties.  (5)The bridge was first proposed by Robert Moses, the well-known New York City Planner, to divert traffic from New York City. Former Governor Nelson Rockefeller signed into law legislation creating the bridge authorized by the New York State Legislature in 1967.  
(6)Congressman Wolff, elected in 1964, quickly decided the bridge would be an intrusion in a pristine area, and that Long Island Sound was a very precious resource that was despoiled. The conservation threats in the mid-1960s were suburban development, wetland filling, and industrial pollution. The fight to preserve this land became an enormous political fight and is considered to be a turning point in New York State’s environmental legacy.  (7)With State and local political and community leaders, and especially the North Shore leaders and the Committee to Save the Long Island Sound, Congressman Wolff arranged a meeting with Department of the Interior representatives and local leaders where the idea of creating a wildlife refuge from municipal and privately owned wetlands was created.  
(8)The Town of Oyster Bay, in which one end of the bridge was to be located, deeded 5,000 acres of wetlands to the United States to be maintained as a Federal wildlife preserve. It was stipulated that if the Department of the Interior agreed to an intrusion of the property, it would revert to the town. Creating a Federal wildlife preserve provided the land with Federal protection.  (9)Because of the vision, dedication, and perseverance of Congressman Lester Wolff, all of us and future generations can enjoy the beauty and magnificence of this refuge.  
2.Renaming the Oyster Bay National Wildlife Refuge as the Congressman Lester Wolff Oyster Bay National Wildlife Refuge 
(a)RenamingThe unit of the National Wildlife Refuge System known as the Oyster Bay National Wildlife Refuge and located near Oyster Bay, New York, shall be known as the Congressman Lester Wolff Oyster Bay National Wildlife Refuge.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the unit of the National Wildlife Refuge System known as the Oyster Bay National Wildlife Refuge is deemed to be a reference to the Congressman Lester Wolff Oyster Bay National Wildlife Refuge.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
